San Pedro Garza Garcia, Mexico, February 25, 2008 - Axtel, S.A.B. de C.V. (“AXTEL”), a leading Mexican fixed-line integrated telecommunications company, announced today its unaudited fourth quarter results ended December 31, 2007(1). Highlights: v During the fourth quarter, AXTEL entered into a supplier agreement with Motorola to deploy WiMAX infrastructure within AXTEL’s network. v In December 2007, Axtel signed a four-year extension to continue providing local services, spectrum utilization, long distance and 800 numbers to Nextel de Mexico. v In 2007, AXTEL reported Ps. 401.1 million in Free Cash Flow, after maintenance and growth CAPEX. Free Cash Flow after maintenance CAPEX was approximately Ps. 2,265.7 million (9). v During 2007, AXTELCPO’s liquidity improved significantly, advancing from 37th to 22nd place among the most active stocks on the Bolsa Mexicana de Valores. This progress enabled AXTEL to become part of the IPC Index for 2008 (10). v 2007 was another record year for AXTEL, successfully integrating Avantel, expanding the Company’s footprint into 10 new cities, signing an important leasing capacity agreement with CFE, and achieving our targeted EBITDA guidance for the year. Revenues from operations Revenues from operations increased to Ps. 2,987.9 million in the fourth quarter of year 2007 from Ps. 2,178.1 million for the same period in 2006, an increment of Ps. 809.8 million, or 37%. Revenues from operations totaled Ps. 12,190.6 million in the twelve-month period ended
